*945Opinión disidente del
Juez Asociado Señor Negrón García.
1 — 4
Es un principio universal que el hecho humano siempre precede al Derecho. De ahí, para el jurisprudente, la importancia de evaluar cuidadosamente todas las circunstancias fácticas; lo contrario significa desdibujar el trasfondo empírico que deter-mina la aplicación correcta de la norma jurídica y, con ello, arriesgarnos a perpetuar una injusticia.
Así ocurre con la decisión mayoritaria suscrita por el Juez Asociado Señor Hernández Denton. Jurídica y evidenciariamente es INCORRECTA E INJUSTA. Frustra además los esfuerzos legítimos del Estado por proteger a la ciudadanía contra el grave mal que aqueja a nuestra sociedad en torno a apropiación, uso y disposición ilegal de los vehículos de motor. Finalmente, propicia que vehículos ilegalmente apropiados sean “utiliza[dos] por los delincuentes para llevar a cabo fechorías tales cornos robos, asaltos, escalamientos y asesinatos como un medio para impedir su identificación por la policía”. Exposición de Motivos de la Ley Núm. 8 de 5 de agosto de 1987, Leyes de Puerto Rico, pág. 655, denominada Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3201 et sea. Nos explicamos.
H — I
Un análisis sereno e inteligente de la Exposición Narrativa de la Prueba refleja, según lo determinó el tribunal de instancia (Hon. Juan A. Arill Miranda, Juez), la culpabilidad del apelante ES.C. más allá de duda razonable.
De entrada, no se cuestiona la validez de la intervención del agente Luis Sotomayor Medina de la División de Control del Vicio de San Juan. Ocurrió aproximadamente a las 3:00 P.M. del 10 de mayo de 1989 en la Carr. Núm. 17, Avenida Piñeiro en Hato Rey, frente al Residencial Manuel A. Pérez, cuando el agente notó un *946vehículo color azul, marca Honda, modelo Civic 1989, que venia zigzagueando y que por poco impacta el vehículo oficial no rotulado que conducía. Sotomayor Medina realizaba un patrullare preventivo junto al agente Milton Seda. E.N.E, pág. 3.
Al detenerse el conductor del vehículo Honda, los agentes le requirieron que mostrara la documentación (licencia de’ conducir y del vehículo). Éste les informó que no las tenía y qué el vehículo pertenecía a su mamá. íd. El agente Sotomayor Medina pidió a tres (3) jóvenes que también iban en dicho automóvil —y que estaban callados— que le mostrasen sus documentos de identifi-cación. Ninguno los proveyó. Id.
Ante esa situación, Sotomayor Medina se comunicó con el Cuartel General para investigar la tablilla del automóvil. Fue informado que pertenecía a otro vehículo. Al dar el número de serie impreso en el panel de instrumentos, fue' notificado de que aparecía como hurtado poco días antes. E.N.E, págs. 3-4. Todos sus ocupantes fueron arrestados. '
For estos hechos se presentó contra el menor F.S.C. —de diecisiete (17) años— una querella por infracción al Art. 15 de la Ley para la Frotección de la Fropiedad Vehicular, 9 L.ER.A. see. 3214. (1) En la Vista Adjudicativa declararon la Sra. Isabel Aybar Canahuete, dueña del vehículo robado, y el agente Sotomayor Medina. Oportunamente, la defensa solicitó la absolución peren-toria. Denegada la misma, la defensa decidió no presentar prueba y el caso quedó sometido:
El tribunal declaró a F.S.C. incurso en la falta imputada. Como medida dispositiva le impuso un (1) año bajo la custodia de su madre y la supervisión del tribunal. E.N.E, pág. 5. Inconforme, apeló.
*947La opinión mayoritaria dedica varias páginas a relacionar nuestra casuística —y alguna federal y estatal— sobre propiedad hurtada o ilegal, para al final exponer que la conducta delictiva de posesión tipificada en el Art. 15 de la Ley para la Protección de la Propiedad Vehicular, supra, es susceptible de configurarse real o constructivamente. Opinión mayoritaria, págs. 933-937. Después, procede a sustituir la apreciación valorativa directa del juez sentenciador y a absolver a F.S.C., fundada en que no se probaron los elementos claves del delito, esto es, la “posesión y conocimien-to”. Esa conclusión supuestamente está apoyada en que un “examen objetivo de la prueba de la Procuradora de Menores revela que lo único que quedó probado fue que el menor F.S.C. se encontraba presente, como pasajero, dentro del automóvil robado y que permaneció tranquilo cuando el auto fue detenido por la Policía”. Opinión mayoritaria, pág. 938.
Esa determinación es incorrecta, trunca y ajena al proceso real de psicogénesis decisorio que, la experiencia nos dice, impera en nuestros tribunales de instancia. Es más bien producto de un análisis incompleto. Expongamos las conclusiones razonables que avalan la sentencia, siguiendo el enfoque judicial de inferencias lógicas fundamentadas en mayor probabilidad, nexo racional y, claro está, sentido común.

>

No hay la más mínima evidencia que sostenga que la “presen-cia” del menor F.S.C. en el vehículo hurtado fuera el resultado de una decisión adoptada contra su propia voluntad. Es imperativo, pues, aceptar qué él libremente decidió acompañar al conductor, que lo conocía, y de igual modo, que optó por sentarse a su lado al frente.
Una vez establecidos esos hechos, a menos que F.S.C. fuera ciego o de escasa inteligencia —tampoco hay prueba al efecto— es obvio que antes, durante y después de montarse y ocupar el *948vehículo, tuvo que percatarse de numerosos detalles físicos visi-bles que indubitadamente apuntaban hacia una sola conclusión: su procedencia ilegal. Veamos.
Se trataba de un vehículo cuyo modelo era nuevo, esto es, del año entonces en curso (1989). Aun así, su exterior reflejaba que el bonete estaba forzado y hundido. Más aún, la cerradura de la puerta del chofer aparecía forzada. E.N.E, pág. 2.
En su interior, los asientos delanteros estaban sin cabezales (head rest) y escritos con magic marker. Los interiores estaban pintados con spray. Sobre todo, la cablería del encendido había sido sacada para ponerlo a funcionar directamente. Aun. cuando tenía puesta la llave de la ignición, el vehículo era conducido con el encendido directo. E.N.E, pág. 2.
Todas estas circunstancias tienen un significado probatorio que ni el foro sentenciador como tampoco nosotros podemos ignorar. Confirman que F.S.C. tenía que ser consciente del origen ilegal del automóvil. Establecen, además, que tuvo una posesión constructiva —al utilizarlo en viaje de placer (o con otros propó-sitos)— y, claro está, la existencia de un concierto y común acuerdo. La norma jurídica correcta ha sido así resumida: “[C]on-cluimos que de la presencia de un pasajero en un vehículo hurtado puede surgir una inferencia de posesión, cuando esa presencia va unida a evidencia adicional de que el pasajero conocía al conductor, sabía que el vehículo era hurtado, y tuvo la intención de usarlo para su propio beneficio o placer”. (Traducción nuestra.) State v. McCoy, 561 A.2d 582, 588 (N.J. 1989).
La mayoría le atribuye una importancia adjudicativa desme-dida a la conducta de F.S.C. al permanecer callado y “tranquilo” cuando la Eolicía intervino. Opinión mayoritaria, pág. 938. Aunque expresamente no lo dicen, la premisa inarticulada es que ese comportamiento refleja que desconocía el origen ilegal del vehí-culo. Rechazamos semejante enfoque. “[DJebemos evitar caer en la superficialidad de atribuirle a toda mente y conducta humana presunciones de un proceder automático. Hay delincuentes que realizan el acto delictivo a plena luz del día, sin ocultarse, y otros de manera contraria. Ante determinado reclamo policial pueden *949responder de distintas maneras: unos huyen; otros permanecen serenos con la mayor naturalidad-, otros se desprenden, a como dé lugar, del material delictivo; otros espontáneamente admiten sin reservas sus actuaciones; etc. La dinámica de la conducta delictiva, aunque diferente en sus protagonistas, medios y en un sinnúmero de circunstancias, presenta én el fondo características básicas comunes. Lo importante es detectar cuándo esas discre-pancias, producto de las diferencias humanas, están presentes en determinada actuación.” (Enfasis suplido y en el original.) Pueblo v. Espinet Pagán, 112 D.P.R. 531, 536-537 (1982).

(1) Dispone:
“Toda persona que posea, compre, reciba, almacene, oculte, transporte, retenga o disponga mediante venta, trueque o de otro modo algún vehículo [de} motor o pieza de un vehículo de motor, a sabiendas de que fue obtenida mediante apropiación ilegal, robo, extorsión o cualquier otra forma ilítica, será sancionada . . . (Énfasis suplido.) 9 L.P.R.A. see. 3214.